IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,990


EX PARTE ROLANDO GARCIA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1344312-A IN THE 174TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to the third degree
felony offense of possession of marijuana in a quantity of more than five pounds and less than fifty
pounds, and was sentenced to three years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because he is actually innocent of the
offense to which he pleaded guilty.  The parties have entered agreed findings of fact, which the trial
court has adopted.  Apparently, after Applicant had entered his guilty plea, the laboratory testing of
the substance involved in this case were completed, and it was determined that the State could only
have proved that Applicant possessed a misdemeanor quantity of marijuana.  The parties agree that
Applicant would not have pleaded guilty in exchange for a three-year sentence had he known that 
the State could only have proved that he possessed a misdemeanor quantity of marijuana.		Relief is granted.  The judgment in Cause No. 1344312 in the 174th  District Court of Harris
County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 20, 2013
Do not publish